                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         LAURA IHEANACHOR
Corporation Counsel                             100 CHURCH STREET                              Assistant Corporation Counsel
                                             NEW YORK, NEW YORK 10007                                  Phone: (212) 356-2368
                                                                                                          Fax: (212) 356-3509
                                                                                                       liheanac@law.nyc.gov

                                                                              April 1, 2020

        BY ECF


                                                                   MEMO ENDORSED
        Honorable Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                              Re:     Michael Taylor v. City of New York, et al.
                                                      19 Civ. 6754 (KPF) (HBP)

        Your Honor:

                I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department, and the attorney assigned to represent defendant City of New
        York (“City”) in the above-referenced matter. Defendant City writes to respectfully request a
        ninety (90) day stay of this litigation, including all scheduled deadlines and discovery, in light of
        the current pandemic. Plaintiff’s counsel consents to this request. This is City Defendants’ first
        request for such a stay.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well. Further, on March 20, 2020, Governor Cuomo signed the “New York State
        On Pause” Executive Order, mandating that all non-essential personnel stay at home. In light of
        pronouncements from government officials, associated policies, expert recommendations, and
        the citywide efforts to curb the further spread of COVID-19, the New York City Law
        Department, has significantly transitioned its workforce to work from home status.

               Due to the fact that the aforementioned recent developments have caused (1) this Office
        to reduce its in office workforce to essential employees, (2) the state courts to halt non-critical
        functions, and (3) health providers, businesses, and agencies throughout New York City and state
        to overwhelmingly reduce their in-office workforce, there has been a significant disruption in
        normal business functions that has affected the undersigned’s ability to defend this matter,
including, but not limited to, requesting and obtaining documents, preparing defendants for
deposition, and conducting depositions. 1

         Accordingly, this Office respectfully requests that the Court grant a stay of the instant
litigation for ninety (90) days in light of the developing situation surrounding COVID-19. Thank
you for your consideration herein.

                                                                      Respectfully submitted,

                                                                      Laura Iheanachor /s/
                                                                      Laura Iheanachor
                                                                      Assistant Corporation Counsel
cc:     All Counsel of Record (ECF)




    In light of the circumstances laid out in Defendants' letter of
    April 2, 2020 (Dkt. #19), this matter is hereby STAYED for 60 days.
    On or before June 1, 2020, Defendants shall submit a status letter
    to the Court. If the parties believe a further stay of the case is
    merited at that time, they may file a request to that effect. If
    the parties believe that they may resume their efforts to complete
    discovery in this matter, they shall provide a proposed revised case
    management plan by that date.

    Dated:        April 2, 2020                                  SO ORDERED.
                  New York, New York



                                                                 HON. KATHERINE POLK FAILLA
                                                                 UNITED STATES DISTRICT JUDGE




1
  Conducting a deposition remotely simply fails to be an adequate substitute for an in-person deposition; courts in
this Circuit have repeatedly recognized that “an in-person deposition is also preferable in terms of ensuring the
accuracy of the depositions and interpretations” of testimony, Memory Film Prods. v. Makara, No. 05 Civ. 3735,
2007 U.S. Dist. LEXIS 34110, at *10 (E.D.N.Y. May 9, 2007), and is not a solution when “testimony is being
preserved for trial,” as “it is important to have counsel present so that the examination most closely approximates
that which would occur in the courtroom.” In re Fosamax Prods. Liab. Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S.
Dist. LEXIS 27209, at *30 (S.D.N.Y. Mar. 4, 2009) (collecting cases).

                                                        2
